Citation Nr: 1820862	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 25, 1971 to September 24, 1971.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.  

In July 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran seeks an increased disability rating greater than 10 percent for his service-connected hypertension.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected hypertension is rated under Diagnostic Code 7101 and has been assigned a 10 percent disability rating.  

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or when systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  The term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id., Note 1.  

The Veteran's VA treatment records spanning from 2002 to 2017 do not indicate a diastolic pressure reading of 110 or greater, or a systolic pressure measurement of 200 or more.  The Veteran's highest diastolic pressure registered was 107 in February 2003.  The Veteran's most recent blood pressure readings were 128/73 (April 2017), 117/64 (April 2017), and 115/66 (June 2017).  

The Veteran was afforded a VA hypertension examination in July 2012.  The Veteran had blood pressure measurements of 148/88, 143/66, and 142/85 upon examination.  The examiner noted that the Veteran's use of medication related to his hypertension.  The examiner also opined that the Veteran's hypertension did not impact his ability to work.  

In August 2016, the Veteran was provided with a VA examination to determine the severity of his service-connected hypertension.  The examiner noted the Veteran's use of medication to control his hypertension  The Veteran's blood pressure reading during the examination were 139/85, 122/74, and 152/95.  The examiner opined that the Veteran's hypertension did not impact his ability to work.  

Pursuant to the Board's remand, the Veteran was also afforded a VA hypertension examination in August 2017.  The Veteran's blood pressure measured at 160/90, 162/89, and 151/89.  The examiner noted no impairment of the Veteran's ability to work due to his hypertension.  The August 2017 examiner noted that the Veteran reported symptoms of dizziness, shortness of breath, lightheadedness, seeing black spots, and headaches, in which the Veteran predominantly experienced at times when the Veteran was over-heated such as when cutting the grass.  The examiner opined that none of the aforementioned symptoms are related to the Veteran's service-connected hypertension, but to the Veteran's other medical diagnoses of chronic obstructive pulmonary disease (COPD), paroxysmal atrial fibrillation, neuropathy, and multiple back and neck surgeries.  The examiner also provided that those aforementioned conditions contribute to the Veteran's occupational functioning to a much greater extent than his hypertension.  The examiner highlighted that the Veteran's hypertension was well controlled, and that hypertension had no adverse effect on the Veteran's occupational functioning.  

Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, a disability rating greater than 10 percent is not warranted.  Under Diagnostic Code 7101 a 20 percent rating is warranted for a diastolic pressure that is predominantly 110 or greater, or systolic pressure that is predominantly 200 or more.  Throughout, the period on appeal, the Veteran's symptomatology does not more nearly approximate the criteria for a higher rating.  Rather, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 10 percent disability rating.  Accordingly, the Board finds that the assignment of an increased rating is not warranted at this time.  

The Board has considered the Veteran's statements related to his symptoms experienced.  The Veteran conveyed lightheadedness, dizziness, shortness of breath, headaches, and black spots in the front of his eyes.  The Veteran has also provided that his hypertension has led to numerous other health issues.  The Board acknowledges that the Veteran is competent to report his observable symptoms relating to his hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no indication from his statements that his symptoms warrant a rating in excess of the current 10 percent rating.  The Board notes that the August 2017 examiner opined that none of the Veteran's reported symptoms are related to his service-connected hypertension.  Moreover, the examiner also held that the Veteran's service-connected hypertension has no impact on the occupational functioning of the Veteran.  Therefore, the Board finds the objective medical findings outweigh the Veteran's statements concerning any associated symptoms of his hypertension.  Thus, the 10 percent disability evaluation most accurately reflects the severity of the Veteran's hypertension.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating and that the Veteran's service-connected hypertension does not meet any applicable rating criteria for a disability evaluation in excess of 10 percent.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for his service-connected hypertension is denied.  

ORDER

An initial rating in excess of 10 percent for hypertension is denied.  




____________________________________________
ANTHONY C. SCIRE, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


